Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 11/30/2020 is acknowledged.
	Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.


Allowable Subject Matter

Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   The invention of the claims involves resin compositions that avoid certain toxicity on combustion issues associated with urethane foams and form products of good flexibility even at low temperature while affording compositions that form foams in advantageously short time periods even when performed at room temperature.  The prior art, including the closest WO 2016/021630 {see also the equivalent US 2017/0226305}, is insufficient in its teaching or fair suggestion of the utilization of the combination of chemical foaming agents, including acids having required pKa values as claimed, and water in the silicon based resin compositions as defined by the claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prokai et al., Jeromenok et al. and Mommer et al. are cited for their disclosures of relevant organosilicone resin preparations in the art.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 

Withdrawn claims 11-14 are not eligible for rejoinder and need to be cancelled (claim 10 is eligible).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/Primary Examiner, Art Unit 1765